ORDER
PER CURIAM.
Appellant Michael Burns appeals the judgment dismissing his application for trial de novo for failure to prosecute and reinstating the judgment of default entered by the associate circuit court in favor of Respondent. We find no abuse of discretion. We deny Respondent’s motion for sanctions, which was taken with the case. An extended opinion would have no prece-dential value. We have, however, provided *421a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).